DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-48110 (hereafter—JP’110--).
In regards to claim 1, JP’110 discloses as on Figure 6, a drill body (1) for a drill (1) comprising: a rotational axis (O); a central insert seat (refer to insert seat 3 located radially closest to the rotational axis O) and; a peripheral insert seat (refer to insert seat 3 located radially furthest from the rotational axis O) located at a front end portion (i.e. machining end) of the drill body (1), wherein the central insert seat (3) is configured for receiving a central cutting insert (refer to insert 4 located at insert seat 3, being radially closest to the rotational axis O) arranged for cutting a central portion of a hole having a hole diameter (for example purposes interpreted as D), and the peripheral insert seat (3) is configured for receiving a peripheral cutting insert (refer to insert 4 located at insert seat 3, being radially furthest from the rotational 
JP’110 fails to explicitly disclose that the maximum depth of the central chip flute cross section is within a range of Dp = 0.75 x D/2 to Dp = 0.90 x D/2, and that the maximum width W within a range of W = 0.75 x D/2 to W = 0.90 x D/2.
Since JP’110 does, however, disclose that the hole to be machined has a diameter (for example D), that the central chip flute has a maximum depth (for example Dp), and that the central chip flute has a maximum width W; the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole constitute a defined value of the cutting tool. Therefore, the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values of the maximum depth and maximum width of the central chip flute will depend on the desired chip flow and chip removal while ensuring the strength or rigidity of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined hole diameter, defined 
In regards to claim 2, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the central chip flute cross-section is symmetric about the centre line (L).
In regards to claim 3, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the central chip flute cross-section is substantially U-shaped (see Figures 1-5).
In regards to claim 4, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the central chip flute cross-section has a radially inner side extending perpendicularly to the centre line (L) and forming a substantially straight portion, and lateral sides extending substantially in parallel (see Figure 1) with each other along at least a portion of the centre line (L).
In regards to claim 5, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the central chip flute (2) has a cross-sectional shape corresponding to the central chip flute cross-section along a partial length of the drill body (1).
In regards to claim 6, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the drill body (1) has a drilling length (refer to the length from a machining end toward the conical area 1B as in Figure 6).
 JP’110 fails to explicitly disclose that the drilling length is of a range of 1 x D to 8 x D.
Since JP’110 does, however, disclose that the drill has a length and that the hole has a diameter; the value of drilling length in relation to the diameter of the hole constitute a defined value of the cutting tool. Therefore, the value of drilling length in relation to the diameter of the 
In regards to claim 7, JP’110 discloses the drill body according to claim 6, JP’110 also discloses that the central chip flute (2) has a cross-sectional shape corresponding to the central chip flute cross-section along at least half the drilling length.
In regards to claim 9, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the drill body (1) comprises includes at least one coolant channel (6).
In regards to claim 10, JP’110 discloses the drill according to claim 1, JP’110 also discloses that the drill body (1), and the diameter of the hole, as seen in the plane extending perpendicularly to the rotational axis (O) and two coolant channels, each having a diameter (refer to paragraph [0003] on page 3 of the Machine Translation attached, where it explicitly disclose that the central coolant channel 6 branches into two on the tip surface of the tool body).
JP’110 fails to disclose that the diameter of each of the coolant channel is within a range of Df = 0.4 x D3/5 to Df = 0.7 x D3/5.
Since JP’110 does, however, disclose that that the hole has a diameter and that the each of the coolant channels has a defined diameter; the values of the diameter of each of the coolant channels constitute a defined value of the cutting tool. Therefore, the value of each of the coolant channels in relation to the diameter of the hole, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is 
In regards to claim 11, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the peripheral chip flute (2) has a peripheral chip flute cross-section in the plane extending perpendicularly to the rotational axis (O), wherein the peripheral chip flute cross-section is formed within a circumscribed circle of the drill body (1) in the plane extending perpendicularly to the rotational axis (O), wherein the peripheral chip flute cross-section has a centre line (L) extending in the plane and through the rotational axis (O), wherein the peripheral chip flute cross-section has a radially inner side (refer to the inner side 2A tangent to inscribed circle A as per Figure 3) extending perpendicularly to the centre line (L), and a first lateral side (refer to one of the sides of U shaped flute 2) and an opposite second lateral side (refer to the other one of the sides of U shaped flute 2) connecting to the radially inner side (2A), wherein the radially inner side (2A) has a length LI, wherein each of the first and second lateral sides has a length LS1, LS2, wherein the radially inner side (2A) extends symmetrically about the centre line (L) of the peripheral chip flute cross-section, and wherein the first and second lateral sides diverge from each other in a direction radially outwards from the inner side (2A).

Since JP’110 does, however, disclose that the radially inner side has a length, that the first and second lateral sides have a length, and that the central chip flute has a maximum width W; the value of the length of the radially inner side in relation to the diameter of the hole, and the value of length of the first and second lateral sides in relation to the diameter of the hole constitute a defined value of the cutting tool. Therefore, the value of the length of the radially inner side in relation to the diameter of the hole, and the value of first and second lateral sides in relation to the diameter of the hole is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values of the maximum depth and maximum width of the central chip flute will depend on the desired chip flow and chip removal while ensuring the strength or rigidity of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined hole diameter, defined length of the radially inner side and defined lengths of the first and second lateral sides, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’110’s radially inner side length and the first and second lateral sides lengths to be as desired, in relation to the hole diameter, such as within a range of LI = 0.95 x D/4 to LI = 1.2 x D/4, for the radially inner side length and within a range of D/4 to 1.3 x D/4 for the first and second lateral sides.  In re Aller, 105 USPQ 233.  
In regards to claim 12, JP’110 discloses the drill body according to claim 11, JP’110 also discloses that the first and second lateral sides diverge symmetrically from each other about the centre line (L).
claim 13, JP’110 discloses the drill body according to claim 11, JP’110 also discloses that ends (2B) of the first and second lateral sides opposite to the radially inner side (2A) are arranged at a distance from each other.
JP’110 fails to explicitly disclose that distance that the ends of the first and second lateral sides are arranged from each other is within a range of L2 = 1.85 x D/4 to L2 = 2.5 x D/4.
Since JP’110 does, however, disclose that the ends of the first and second lateral sides are arranged at a distance from each other, and that the hole has a diameter, the distance at which the ends are being disposed to each other, constitute a defined value of the cutting tool. Therefore, the value of the distance at which the ends are being disposed to each other in relation to the diameter of the hole, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the distance at which the ends are being disposed from each other in relation to the hole diameter, will depend on the desired chip flow and chip removal while ensuring the strength or rigidity of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined hole diameter and a defined distance between the ends, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’110’s distance between the ends of the first and second lateral sides, in relation to the hole diameter, such as within a range of L2 = 1.85 x D/4 to L2 = 2.5 x D/4.  In re Aller, 105 USPQ 233.  
In regards to claim 14, JP’110 discloses the drill body according to claim 1, JP’110 also discloses that the central chip flute cross-section (2) is arranged (i.e. diametrically) opposite to the peripheral chip flute cross-section (2), the central chip flute cross-section (2) and the peripheral chip flute cross-section (2) having the same centre line (L).
In regards to claim 15, JP’110 discloses a drill (1) for metal cutting comprising; a drill body (1) having a rotational axis (O) and being provided with a central insert seat (refer to insert 
In regards to claim 16, JP’110 discloses the drill according to claim 15, JP’110 also discloses that the central cutting insert (4) is configured for cutting in an axial direction of the hole with a cutting length in a radial direction, and wherein the peripheral cutting insert (4) is configured for cutting in the axial radial direction of the hole with a cutting length.
JP’110 fails to disclose that the cutting length of the central cutting insert is of approximately D/4 and that the cutting length of the peripheral cutting insert is of approximately D/4.
Since JP’110 does, however, disclose that both central and peripheral cutting inserts are located at a radial cutting length in relation to the hole diameter, then the value of each of the cutting lengths (of the central and peripheral cutting inserts), constitute a defined value of the cutting tool. Therefore, the value of each of the cutting lengths of each of the central and peripheral cutting inserts in relation to the diameter of the hole, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the radial length to dispose each of the central and peripheral cutting inserts in relation to the diameter of the hole, will depend on the size of the workpiece being machined.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cutting length of each of the central and peripheral cutting inserts in relation to the hole diameter, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary 
In regards to claim 17, JP’110 discloses the drill according to claim 15, JP’110 also discloses that at the front end of the drill body (1) there is an angle between a radially extension of a cutting edge of the central cutting insert (4) and an opposite wall of the central chip flute (2) when viewed along the rotational axis (O).
JP’110 fails to disclose that the value of the angle is of approximately 100°.
Since JP’110 does, however, disclose that there is an angle between a radially extension of a cutting edge of the central cutting insert and an opposite wall of the central chip flute, then the value of the angle, constitute a defined value of the cutting tool. Therefore, the value the angle, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angle, will depend on the desired chip removal rate.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined angle between the radially extension of the cutting edge of the central cutting insert and the opposite wall of the central chip flute, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’110’s angle, as desired such as of approximately 100°.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claim 8 has been withdrawn.
Rejections not based on Prior Art
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the Remarks that since JP’110 fails to recognize that the claimed variable “the maximum depth of the central chip flute cross section is within a range of Dp = 0.75 x D/2 to Dp = 0.90 x D/2, and that the maximum width W within a range of W = 0.75 x D/2 to W = 0.90 x D/2” affects the relevant property or result, then the claimed variable is not result-effective and that a person of ordinary skill in the art would not be motivated to optimize a parameter if there is no evidence in the record that the prior art recognized that a particular parameter affected the result.  Thus the prior art is insufficient to find a variable result-effective when, as in the present, there is essentially no disclosure of the relationship between the variable and the result in the prior art.
The Examiner disagrees and points the Applicant to the rejection above for details.  As explained above, in regards to claim 1, JP’110 discloses as on Figure 6, a drill body (1) for a drill (1). Note that the drill has a central chip flute (refer to flute 2) extending from a central insert seat (3) along a periphery of the drill body (1) and a peripheral chip flute (refer to the other flute 2) extending from the peripheral insert seat (3) along a periphery of the drill body (1).  The central chip flute (2) has a central chip flute cross-section (see Figures 1-5) in a plane extending perpendicularly to a rotational axis (O), the central chip flute cross-section being formed within a circumscribed circle of the drill body (1) in the plane extending perpendicularly to the rotational axis (O), wherein the central chip flute cross section has a centre line (L) extending in the plane and through the rotational axis (O), wherein the central chip flute cross-section has a depth, as seen along the centre line (L), and a width (W), as seen perpendicularly to the centre line (L), wherein the central chip flute cross section has a maximum depth (for example purposes Dp), and a maximum width W, and wherein the maximum width W extends symmetrically about the centre line (L).

Since JP’110 does, however, disclose that the hole to be machined has a diameter (for example D), that the central chip flute has a maximum depth (for example Dp), and that the central chip flute has a maximum width W; the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole constitute a defined value of the cutting tool. Therefore, the value of the maximum depth in relation to the diameter of the hole, and the value of the maxim width in relation to the diameter of the hole is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, a person having ordinary skill in the art would have recognized that these values of the maximum depth and maximum width of the central chip flute will depend on the desired chip flow and chip removal while ensuring the strength or rigidity of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined hole diameter, defined maximum depth and defined maximum width of the central chip flute, were disclosed in the prior art by JP’110, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’110’s central chip flute maximum depth and maximum width to be within a desired range, in relation to the hole diameter, such as in within a range of Dp = 0.75 x D/2 to Dp = 0.90 x D/2, and that the maximum width W within a range of W = 0.75 x D/2 to W = 0.90 x D/2.  In re Aller, 105 USPQ 233.  
The Examiner again notes that a person having ordinary skill in the art would indeed recognize that the flute geometry, which includes (not limited to) a flute depth and a flute width, will affect chip evacuation and drill core strength.  As such, the geometry of the flute (e.g. flute depth, flute width, etc.) is a result effective variable which achieves a recognized result, the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722